                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


SODEXO AMERICA, LLC,

                      Plaintiff,                                    8:17CV489

        vs.
                                                                      ORDER
REGIONAL WEST HEALTH SERVICES,

                      Defendant.


       This matter is before the court on the parties’ joint consent to exercise of jurisdiction

by a United States Magistrate Judge, Filing No. 41.

       IT IS HEREBY ORDERED that this case be referred to the Honorable Cheryl R. Zwart,

United States Magistrate Judge, for all further proceedings and the entry of judgment in

accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P. 73



       Dated this 16th day of January, 2019.


                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
